IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-85,151-06


                        IN RE RAYMOND ANDREW DEBA, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 08-8-4438-CR IN THE 24TH DISTRICT COURT
                              FROM GOLIAD COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that the 24th District Court of Goliad

County is not complying with the directives contained in this Court’s September 14, 2016 opinion

granting relief. In that opinion, this Court set aside the judgment in this case and ordered that

Relator be remanded to the custody of the Sheriff of Goliad County so that the indictment could be

disposed of in accordance with this Court's opinion in Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App.

2013). The opinion stated that the trial court was to issue any necessary bench warrant within 10

days after the mandate of this Court issued. The mandate in this case issued on October 11, 2016.

Relator alleges that he has not been bench-warranted back to Goliad County.
                                                                                                  2

       Respondent, the Judge of the District Court of Goliad County, shall file a response with this

Court by stating whether Relator has been remanded to the custody of the Sheriff of Goliad County

and whether the indictment in this case has been disposed of in accordance with this Court’s opinion

in Ex parte Lo. Respondent’s answer shall be submitted within 30 days of the date of this order.

This application for leave to file a writ of mandamus will be held in abeyance until Respondent has

submitted his response.



Filed: January 11, 2017
Do not publish